DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 – 6, 8 – 13, 15 – 18 and 20 - 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US Publication 2018/0199270).
Regarding claims 1 and 13, Krishnan discloses an apparatus and a method performed by a radio node for handling provision of a service to a wireless device in a wireless communication network, wherein the wireless communication network comprises an access network node serving the radio node over a connection, the method comprising: (i.e. fig. 1 shows a radio node (120) and an access network node (100), wherein the access node may serve the radio node over a first connection (110) and the radio node may serve a wireless device (140) over a second connection (130); see paragraphs 35 - 38)
 	transmitting an indication to the wireless device, wherein the indication separately indicates: (i.e. fig. 4b shows the wireless device may transmit a connection request to the radio node (450) and in response the radio node may send an indication (460); see paragraphs 68, 69)
 	a type of the connection between the radio node and the access network node; (i.e. fig. 4b shows the indication my indicate the type of access technology used for the first connection; see paragraph 69) (i.e. the type of access technology indicated to the wireless device may be provided in different messages / formats and can provide more detail than indicated, the basic information may comprise a 
 	a capacity of the connection between the radio node and the access network node, the capacity at least indicating whether the radio node is connected to the access network node over the connection with a limited quota of data or not. (i.e. Krishnan discloses that the indication of the access type my influence data policy of the wireless device by having different modes of operation based on whether the connection type is cellular or Wi-Fi, corresponding to unlimited data connection or not; see paragraphs 37 - 40) Krishnan does not explicitly disclose an indication of a capacity of the connection between the radio node and the access network node.
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed include a capacity indication in order to more accurately adjust the data policy of Krishnan. Krishnan already supports a data policy determination in the wireless device based upon the access type. In addition, Krishnan also supports the access connection type indication may include more detailed information such as LTE, 3g, unlicensed, licensed, Wi-Fi type etc. (see paragraphs 54, 55) As these would already support an implicit indication of a maximum bandwidth supported based upon protocol it would be 
A person with ordinary skill in the art would have been motivated to make the modification to Krishnan to improve network performance by adjusting portions of data policy on a user device and to more accurately control data usage where costs are imposed.
Regarding claims 3 and 15, Krishnan teaches the method according to claim 1, wherein the indication indicates whether the radio node is connected to the access network node over a wireless connection or a wired connection. (i.e. fig. 3 shows the indication can also notify if wired or wireless connection; see paragraphs 52 - 55)
Regarding claims 4 and 16, Krishnan teaches the method according to claim 1, further comprising receiving a connection request from the wireless device and the indication is transmitted to the wireless device in a response to the connection request. (i.e. the indication is in response to a wireless device wishing to connect to the network via the apparatus (radio node); see paragraphs 35 - 41)
Regarding claims 5 and 17, Krishnan teaches The method according to  claim 1, wherein the access network node provides radio coverage over a first service area supporting a first radio access technology, RAT, and the radio node 
Regarding claims 6 and 18, Krishnan discloses an apparatus and a method performed by a wireless device for handling data communication of a service in a wireless communication network, wherein the wireless communication network comprises a radio node and an access network node serving the radio node over a connection, the method comprising: (i.e. fig. 1 shows a radio node (120) and an access network node (100), wherein the access node may serve the radio node over a first connection (110) and the radio node may serve a wireless device (140) over a second connection (130); see paragraphs 35 - 38)
 	receiving an indication from the radio node or from the access network node, wherein the indication separately indicates: (i.e. fig. 4b shows the wireless device may transmit a connection request to the radio node (450) and in response the radio node may send an indication (460); see paragraphs 68, 69)
 	a type, of the connection between the radio node and the access network node (i.e. fig. 4b shows the indication my indicate the type of access technology used for the first connection; see paragraph 69) (i.e. the type of access technology 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed include a capacity indication in order to more accurately adjust the data policy of Krishnan. Krishnan already supports a data policy determination in the wireless device based upon the access type. In addition, Krishnan also supports the access connection type indication may 
A person with ordinary skill in the art would have been motivated to make the modification to Krishnan to improve network performance by adjusting portions of data policy on a user device and to more accurately control data usage where costs are imposed.
Regarding claims 8 and 20, Krishnan teaches the method according to 
Regarding claims 9 and 21, Krishnan teaches the method according to claim 6, wherein the wireless device is connected to a first radio access technology and further comprising: detecting the radio node; and transmitting a connection request to the radio node and the indication is received from the radio node as a response to the connection request. (i.e. the indication is in response to a wireless 
Regarding claims 10 and 22, Krishnan teaches the method according to claim 6, wherein the access network node provides radio coverage over a first service area supporting a first radio access technology, RAT, and the radio node provides radio coverage over a second service area supporting a second RAT, which first and second RATs are different RATs. (i.e. fig. 1 shows the apparatus (radio node) may be of one radio access technology and the access device may be of another radio access technology; see paragraphs 35 – 41, 55, 59 - 61 )
Regarding claims 11 and 23, Krishnan discloses an apparatus and A method performed by an access network node for handling provision of a service to a wireless device in a wireless communication network, wherein the wireless communication network comprises a radio node served by the access network node over a connection, the method comprising: (i.e. fig. 1 shows a radio node (120) and an access network node (100), wherein the access node may serve the 
 	transmitting an indication to the wireless device, (i.e. fig. 4b shows the wireless device may transmit a connection request to the radio node (450) and in response the radio node may send an indication (460); see paragraphs 68, 69) wherein the indication separately indicates a type of a connection between the radio node and the access network node: (i.e. fig. 4b shows the indication my indicate the type of access technology used for the first connection; see paragraph 69) (i.e. the type of access technology indicated to the wireless device may be provided in different messages / formats and can provide more detail than indicated, the basic information may comprise a general access type such as cellular or WLAN or more specific such as LTE, 3g, unlicensed, licensed, Wi-Fi etc.; see paragraphs 54, 55)  and 
 	a capacity of the connection between the radio node and the access network node, the capacity at least indicating whether the radio node is connected to the access network node over the connection with a limited quota of data or not. (i.e. Krishnan discloses that the indication of the access type my influence data policy of the wireless device by having different modes of operation based on whether the connection type is cellular or Wi-Fi, 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed include a capacity indication in order to more accurately adjust the data policy of Krishnan. Krishnan already supports a data policy determination in the wireless device based upon the access type. In addition, Krishnan also supports the access connection type indication may include more detailed information such as LTE, 3g, unlicensed, licensed, Wi-Fi type etc. (see paragraphs 54, 55) As these would already support an implicit indication of a maximum bandwidth supported based upon protocol it would be obvious to one with ordinary skill in the art to utilize this to more accurately adjust the data policy of Krishnan.
A person with ordinary skill in the art would have been motivated to make the modification to Krishnan to improve network performance by adjusting portions of data policy on a user device and to more accurately control data usage where costs are imposed.
Regarding claims 12 and 24, Krishnan teaches the method according to claim 11, further comprising; obtaining capacity information from a network node in a core 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed include a capacity indication in order to more accurately adjust the data policy of Krishnan. Krishnan already supports a data policy determination in the wireless device based upon the access type. In addition, Krishnan also supports the access connection type indication may include more detailed information such as LTE, 3g, unlicensed, licensed, Wi-Fi type etc. (see paragraphs 54, 55) As these would already support an implicit indication of a maximum bandwidth supported based upon protocol it would be 
A person with ordinary skill in the art would have been motivated to make the modification to Krishnan to improve network performance by adjusting portions of data policy on a user device and to more accurately control data usage where costs are imposed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 23, 2021Primary Examiner, Art Unit 2471